Opinion by
Mr. Justice Dean,
Krecker v. Shirey, 163 Pa. 534, in which our brother Wileiams in an exhaustive opinion passed finally on every material question raised by this unfortunate litigation, leaves nothing for consideration here on the main question. That opinion practically affirms that of the learned judge of the court below in this case both as to the decree and the reasons therefor. But, subsequently to the first decree in Krecker v. Shirey, supra, we on further reflection concluded it should be modified so far as to impose the costs of the suit upon the church corporation. *567This case is the same as Krecker v. Shirey. The master here finds as a fact that these defendants, the officers of St. John’s Church, and a majority of the congregation adhered to Mr. Schultz as pastor and made defense to the suit in good faith. This being the fact the costs are in the sound discretion of the court, and we are of opinion they should be imposed on thé corporation. We therefore modify the seventh clause of final decree, and order and direct that St. John’s German Church of the Evangelical Association at Bethlehem, Pennsylvania, pay the record costs of this appeal; this not to include witness fees.
Further: The fifth clause of the decree enjoins and restrains defendants from paying any collections or church funds to Rev. Schultz as pastor or preacher, and they are ordered to pay all such moneys, which are payable to the pastor, to Rev. J. C. Bliem.
A large majority of the congregation, two hundred out of two hundred and fifty-five members, adhered to the defendant pastor, Mr. Schultz ; the minority, nearly fifty in number, withdrew, and under Mr. Bliem formed a separate organization; the contributions of those .who adhered to Mr. Schultz, in payment of his salary as pastor, should not, it seem to us, be turned over to plaintiffs; such contributions were voluntary, and for a specific purpose, to which they have been already, since March, 1891, appropriated. This part of the decree is therefore modified so as to affect not such voluntarjr payments made by defendants to Mr. Schultz as pastor’s salary from March, 1891; but as to contributions and collections for general purposes of the church corporation, such as missionary, educational funds, etc., no modification is made. As by the decision in Krecker v. Shirey, supra, the St. John’s German Church of the Evangelical Association at Bethlehem is composed of those who adhered to the General Conference which met at Indianapolis in 1891, the plaintiffs are the legal church organization ; they alone áre entitled to moneys contributed for general church purposes.
The decree made by the learned judge of the court below was framed and suggested by correspondence between him and counsel; he at Lock Haven, they at Easton. Doubtless, if it' had been the result of a full hearing as to the form of a decree, it would have taken the shape rve have given it. Let th,e decree be affirmed as modified by this opinion.